DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,373,991. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1, claim 1 of ‘991 teaches all the limitations of instant claim 1.

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,373,991. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 2, claim 2 of ‘991 teaches all the limitations of instant claim 2.
	Regarding claim 3, claim 2 of ‘991 teaches all the limitations of instant claim 3.
Regarding claim 4, claim 2 of ‘991 teaches all the limitations of instant claim 4.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,373,991. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 5, claim 4 of ‘991 teaches all the limitations of instant claim 5.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,373,991. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 6, claim 11 of ‘991 teaches all the limitations of instant claim 6.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,373,991. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 7, claim 5 of ‘991 teaches all the limitations of instant claim 7.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,373,991. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 8, claim 6 of ‘991 teaches all the limitations of instant claim 8.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,373,991. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 9, claim 7 of ‘991 teaches all the limitations of instant claim 9.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,373,991 in view of Yoshii et al. (US 2015/0340401 A1) hereinafter referenced as Yoshii. 
Regarding claim 10, claim 7 of ‘991 discloses everything claimed as applied above (see claim 9), however, claim 7 of ‘991, fails to explicitly disclose the oxide semiconductor comprises M, where M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf.  However, the examiner maintains that it was well known in the art to provide this, as taught by Yoshii. 
In a similar field of endeavor, Yoshii discloses wherein the oxide semiconductor (132) comprises M, where M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf ([0104]).
Claim 7 of ‘991 teaches the oxide semiconductor contains In and Zn.  Yoshii teaches an oxide semiconductor layer that contains In, Zn, and M.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the oxide semiconductor of claim 7 with the oxide semiconductor of Yoshii to achieve the predictable result of suppressing leakage current as disclosed in Yoshii [0095].

	
	
	
	


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,373,991. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 11, claim 9 of ‘991 teaches all the limitations of instant claim 9.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,373,991. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 12, claim 10 of ‘991 teaches all the limitations of instant claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        11/16/2022